Citation Nr: 1019483	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD), has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a cervical spine disability, 
has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a lumbar spine disability, 
has been received.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to 
January 1989 and from October 1990 to July 1991 to include 
service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which declined to reopen the Veteran's 
claims for service connection.

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board declined to reopen a claim for service 
connection for PTSD in June 2006; the Chairman of the Board 
has not ordered reconsideration of that decision.

2.  Evidence submitted since June 2006 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.

3.  The Board declined to reopen a claim for service 
connection for a cervical spine disability in June 2006; the 
Chairman of the Board has not ordered reconsideration of that 
decision.

4.  Evidence submitted since June 2006 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a cervical spine disability.

5.  The RO denied service connection for a lumbar spine 
disability in May 1999 and the Veteran did not appeal.

6.  Evidence submitted since May 1999 raises a reasonable 
possibility of substantiating the claim for service 
connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The June 2006 Board decision that declined to reopen the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  New and material evidence has been not received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The June 2006 Board decision that declined to reopen the 
claim for service connection for a cervical spine disability 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005).

4.  New and material evidence has been not received to reopen 
the claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

5.  The May 1999 RO decision that denied service connection 
for a lumbar spine disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

6.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The June 2007 letter also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
June 2007 notice letter included the criteria for reopening 
the previously denied claims, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for his 
disabilities that were found insufficient in the previous 
denials.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  The Veteran has requested that VA obtain 
his service treatment records from Germany.  However, review 
of the claims folder does not show that there are any 
outstanding service treatment records.  Specifically, the 
Veteran was in Germany from August 1987 to December 1988; 
service treatment records dated during that time frame are 
already of record and were in the claims folder at the time 
of the prior decisions.  All identified and available 
treatment records have been secured.  

The Veteran has been not medically evaluated in conjunction 
with his claims.  However, VA need not conduct an examination 
with respect to the claims of whether new and material 
evidence has been received to reopen previously denied claims 
of entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)

While the Veteran asserts that he was previously scheduled 
for examinations and now requests to reschedule those 
examinations, the Board notes that he was previously 
scheduled for hearings before a Veterans Law Judge in 
February 2006 and May 2006 in conjunction with his previous 
attempts to reopen the claims.  No examinations had been 
scheduled necessitating rescheduling.

Additionally, in connection with the current claims, the 
Veteran has declined the opportunity to present testimony 
before a Veterans Law Judge.  Thus, the duties to notify and 
assist have been met.

Posttraumatic Stress Disorder (PTSD)

In a June 1998 decision, the Board denied service connection 
for PTSD.  The Veteran was informed of that decision and he 
did not file a timely appeal.  In a May 1999 rating decision, 
the RO declined to reopen the claim and in a June 2006 
decision, the Board also declined to reopen the claim.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
June 2006 decision is final, and the Chairman of the Board 
has not ordered reconsideration of that decision.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed this application to reopen his 
claim in April 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, VA examination reports, and post-service treatment 
records.  In denying the Veteran's service connection claim 
in June 1998, the Board noted that there was no evidence of 
combat service, no medical evidence establishing a diagnosis 
of PTSD, or competent evidence of stressor corroboration to 
support a diagnosis of PTSD.  In May 1999, the RO declined to 
reopen the claim for service connection for PTSD noting that 
although there was a diagnosis of PTSD, there was no 
verifiable stressor.  Subsequently, in June 2006, the Board 
declined to reopen the claim finding that there was no 
confirmed in-service stressors related to the diagnosis of 
PTSD.

To reopen the claim, the new evidence must show that the 
Veteran's currently diagnosed PTSD is related to a confirmed 
in-service stressor.   

The Board has carefully reviewed the evidence received since 
the last final decision on the claim of service connection 
for PTSD.  This additional evidence includes VA treatment 
records showing treatment for PTSD.  While this recently 
submitted evidence is new since the records were not 
previously of record, it is not material as it does not raise 
a reasonable possibility of substantiating the claim for 
service connection for PTSD.  Notably absent is evidence of a 
confirmed in-service stressor related to current PTSD.  Thus, 
this evidence is insufficient to reopen the claim.

Likewise, the Board has considered the various statements 
submitted by the Veteran and his representative in connection 
with his claim to reopen.  None of the recently submitted 
statements describe possible in-service stressors that may 
have caused the Veteran's PTSD.

In sum the Board concludes that new and material evidence has 
not been presented to reopen this claim for service 
connection for PTSD. 


Cervical Spine Disability

In a May 1999 rating decision, the RO denied service 
connection for a cervical spine disability.  While noting 
that the Veteran currently had a cervical spine disability to 
include degenerative disc disease and joint disease, there 
was no evidence to show that this current disability was 
related to an in-service acute and transitory neck pain in 
October 1967 or low back pain in July 1988.  The Veteran was 
informed of that decision and he did not file a timely 
appeal.  

In a June 2006 decision, the Board declined to reopen the 
claim.  The Board essentially determined that while Veteran 
had submitted new evidence showing treatment for cervical 
spine disability, the newly submitted evidence was not 
material as it did not raise a reasonable possibility that 
the claim would be substantiated.  That is, the newly 
submitted evidence did not show a link between an injury in 
service or the Veteran's current cervical spine disability.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
June 2006 decision is final, and the Chairman of the Board 
has not ordered reconsideration of that decision.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

The Veteran filed this application to reopen his claim in 
April 2007.  As noted above, the claim of entitlement to 
service connection for a cervical spine disability may be 
reopened if new and material evidence is submitted.  See 
supra 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009); Manio v. Derwinski, 1 Vet. App. 140 (1991);  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, VA examination reports, and post-service treatment 
records.  In denying the Veteran's service connection claim 
in May 1999, the RO found that arthritis of the cervical 
spine did not manifest to a compensable degree within a year 
of service separation and that there was no evidence that 
current cervical spine disability was related to service.  In 
June 2006, the Board declined to reopen the claim finding 
that the new evidence did not demonstrate that current 
cervical spine was related to service.  

To reopen the claim, the new evidence must show that the 
Veteran's cervical spine disability is related to service, or 
that arthritis manifest to a compensable degree after service 
separation.     

Evidence received since the last final decision for the claim 
of service connection for a cervical spine disability 
includes VA clinical records showing further treatment for 
current cervical spine disability.  However, this evidence, 
while new, does not constitute evidence that raises a 
reasonable possibility of substantiating the claim for 
service connection for a cervical spine disability.  
Significantly, there is no competent medical evidence that a 
cervical spine disability is related to service or that 
arthritis manifest to a compensable degree after service 
separation.

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran and his representative 
indicating that his current cervical spine disability was 
incurred in service when a locker fell on him.  As lay 
people, the are without ostensible medical expertise and are 
not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (noting 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge).  While the Veteran can 
describe symptoms that he experiences, he lacks the medical 
competence to relate any current cervical spine disability to 
a particular circumstance.  Furthermore, this contention was 
specifically considered at the time of the 1999 rating 
action.  Thus, this contention is not "new."  

Although the Veteran has submitted new medical evidence that 
was not before the Board in June 2006, such evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  That is, this evidence of current 
disability, is merely cumulative evidence show continued 
disability.  The newly submitted medical evidence does not 
suggest a link between the Veteran's current disability and 
his active military service.  

In sum the Board concludes that new and material evidence has 
not been presented to reopen this claim for service 
connection for a cervical spine disability.  


Lumbar Spine Disability

In a May 1999 rating decision, the RO denied service 
connection for a lumbar spine disability, characterized as a 
back injury.  The Veteran was informed of that decision and 
he did not file a timely appeal.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  The May 1999 decision is 
final because the Veteran did not file a timely appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

The Veteran filed this application to reopen his claim in 
April 2007.  As previously set forth, the claim of 
entitlement to service connection for a lumbar spine 
disability may be reopened if new and material evidence is 
submitted.  See supra 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009); Manio v. Derwinski, 1 Vet. App. 140 
(1991);  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records.  Also of record were VA examination reports and 
post-service treatment records which noted complaints of low 
back pain.  In denying the Veteran's service connection claim 
in May 1999, the RO noted that service treatment records 
reflected treatment for low back pain throughout service but 
found that the Veteran did not have a current lumbar spine 
disability, only complaints of low back pain.  

To reopen the claim, the new evidence must show that the 
Veteran has a lumbar spine disability related to service.

Evidence received since the last final decision for the claim 
of service connection for a lumbar spine disability includes 
a July 2007 VA lumbar spine X-ray showing impressions of 
bilateral L3 spondylolysis associated with mild grade 
retrolisthesis and bilateral lower lumbar facet arthritis.  
As the Veteran now has a diagnosis of a lumbar spine 
disability, he has submitted new and material evidence which 
raises a reasonable possibility of substantiating the claim 
for service connection for a lumbar spine disability.  

Based on the foregoing, the Board concludes that sufficient 
evidence has been submitted to reopen the claim for service 
connection for a lumbar spine.  See 38 C.F.R. § 3.156(a) 
(2009).  To this extent, the appeal is granted. 


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for PTSD 
is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
cervical spine disability is denied.

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
lumbar spine disability is allowed.  To that extent only, the 
appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran asserts that his current lumbar spine disability 
was incurred as a result of a locker falling on him in 
service.  As noted above, the Veteran currently has a lumbar 
spine disability.  Additionally, service treatment records 
show that he was seen on multiple occasions (September 1987, 
October 1987, November 1987, December 1987, February 1988, 
July 1988, and January 1991) for complaints related to lumbar 
spine pain.  On remand, he should be afforded an examination 
to determine the etiology of his current lumbar spine 
disability, to include any relationship to complaints noted 
in service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO must schedule the Veteran for an 
examination to ascertain the nature and 
etiology of his current lumbar spine 
disability, including specifically, an 
assessment as to whether it is 
etiologically related to service.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
lumbar spine disability is causally or 
etiologically related to the Veteran's 
period of active service, including the 
multiple complaints of lumbar spine 
pain  noted therein.  

The examiner should provide a rationale 
for the opinion provided and reconcile 
any opinion with the service treatment 
records and the lay assertions that the 
Veteran's current back disability is 
related to service, including when a 
locker fell on him.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


